DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I and the required species in the reply filed on 7/30/218 is acknowledged.
Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2018.
	Claims 14, 17, 20-22, 34 and 39-41 are examined on the merits.  Claim 41 is newly presented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 22 as it requires 80% identity to SEQ ID NO: 97 is free of the prior art of record.

Claim Objections
(New Objection Necessitated by Amendments) Claim 41 as it requires the elected species of SEQ ID NO: 97 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New Rejection Necessitated by Amendments) Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the at least two species of fusion proteins" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Of note, claim 14 has been amended to require that there are at least four species of self-assembling fusion proteins.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(Prior Rejection Maintained) Claim(s) 14, 17, 20, 21, 34, 39 and 40 are rejected under 35 U.S.C. 102a1 as being anticipated by Nabel et al. (WO/13/044203).
	The claimed invention is drawn to a nanoparticle comprising a population of heterologous self-assembling fusion proteins displayed on the nanoparticle surface.  The proteins are from at least 4 different infectious agents, such as influenza viruses, and the influenza protein joined to an amino acid sequence consisting of an immunogenic portion of the receptor binding domain (RBD) from an influenza virus hemagglutinin (HA) protein hemagglutinin proteins which possess the receptor-binding domain and the HA proteins are from 2 different types of influenza, 2 different subtypes of influenza or 2 different strains of influenza.  Furthermore, the nanoparticle comprises at least a portion of monomeric subunit protein that is capable of self-assembling into the nanoparticle, such as ferritin, which can be at least 80% identical to SEQ ID NO: 64 or comprise at least 25 contiguous amino acids of SEQ ID NO: 64. 
	In addition, each HA protein independently comprises an amino acid sequence at least 80% identical to a sequence selected from the group consisting of SEQ ID NO:s 32-62. [Applicants have cancelled claim 37 and therefore the Examiner is electing SEQ ID NO:32 for the purpose of examination.]


“A multivalent vaccine can compose as many influenza hemagglutinin proteins as necessary in order to result in production of the immune response necessary to protect against a desired breadth of virus strains. In one embodiment, the vaccine comprises a hemagglutinin protein from at least two different influenza strains (bi-valent). In one embodiment, the vaccine comprises a hemagglutinin protein from at least three different influenza strains (tri-valent). In one embodiment, the vaccine comprises a hemagglutinin protein from at least four different influenza strains (tetra-valent). In one embodiment, the vaccine comprises a hemagglutinin protein from at least five different influenza strains (penta-valent). In one embodiment, the vaccine comprises a hemagglutinin protein from at least six different influenza strains (hexa-
valent). In various embodiments, a vaccine comprises a hemagglutinin protein from each of 7, 8, 9, or 10 different strains of influenza virus. An example of such a combination is a ferritin-based nanoparticle vaccine that comprises influenza A group 1 hemagglutinin protein, an influenza A group 2 hemagglutinin protein, and an influenza B hemagglutinin protein. In one embodiment, the influenza hemagglutinin proteins are HI HA, H3 HA, and 20 B HA. In one embodiment, the influenza hemagglutinin proteins are those included in the 2011-2012 influenza vaccine. Another example of a multivalent vaccine is a ferritin based nanoparticle vaccine that comprises hemagglutinin proteins from four different influenza viruses. In one embodiment, the multivalent 
Nabel et al. also teach in page 50:
“One embodiment of the present invention is an HA-ferritin fusion protein
comprising a ferritin protein of the present invention joined to at least one domain from a
HA protein from a virus listed in Table 2, wherein the domain is selected from the group
consisting of an ectodomain, an RBD domain, a stem domain, and a domain comprising
10 the region stretching from the amino acid residue immediately distal to the last amino acid
of second helical coil to the amino acid residue proximal to the first amino acid of the
transmembrane domain.”
Therefore, Nabel et al. teach that a nanoparticle can comprise at least 4 species of self-assembling fusion proteins which comprise ferritin monomeric subunits fused to at least 4 different influenza HA proteins of RBD, thereby generating a tetra-valent vaccine. [see lines 10-12 of page 64]  Nabel et al. also teach the use of ferritin joined to influenza HA proteins and the propensity of these fusion proteins to self-assemble into HA displaying nanoparticles. [see abstract]  As exemplified on page 50 (see citation above), ferritin can be fused to the RBD of influenza HA.  One example of ferritin is SEQ ID NO: 2, which is 99.9% identical to SEQ ID NO: 64, and one example of a specific influenza HA sequence is that of SEQ ID NO: 8, which comprises SEQ ID NO: 1 and SEQ ID NO: 32 of the instant invention and SEQ ID NO: 41 of Nabel et al. comprise the ectodomain of SEQ ID NO: 8 fused to a ferritin monomer.  Nabel et al. further teach additional influenza A HA sequences (see SEQ ID NO:s 14, 17, 20, and 26-See Table 2) and that the influenza HA protein of the invention can comprise at least 80%-99% 
	Therefore, Nabel et al. anticipate the instant invention.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	Nabel et al. do not disclose each and every element of the amended claim1.  Therefore, this rejection should be withdrawn.  
	In response, Nabel et al. do teach that a tetra-valent influenza vaccine containing 4 different ferritin fusion proteins on a single nanoparticle (see recited section of page 64 above).  Therefore, Nabel et al. do anticipate the instant invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648